Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 has been amended and currently claims 1-5 , 8, and 11 are under examination.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansch , US5688008 in view of Gopfert, US4787812.
Regarding claim 1,  Hansch discloses a support member including a vacuum passage inside (support member has been interpreted as portion of Element 2 with wall area of 22, Fig 1); a flexible structure secured to the support member(Element 3 , Fig 1); and a restriction member attached to an inner side of the flexible structure(Support fitting 14, Fig 1); wherein the restriction member comes into the vacuum passage when the flexible structure is contracted (portions 27 and 17 coming into contact , Figs 1-2); and the restriction member is prevented from being inclined relative to the support member when the flexible structure is contracted(Fig 2), and the restriction member is allowed to be inclined relative to the support member when the bellows is not contracted. (Fig 3)
However, Hansch fails to disclose the flexible structure are bellows.
Gopfert teaches bellow that are elastically movable . (Fig 11)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the flexible member disclosed by Hansch to have further incorportated bellows as taught by Gopfert in order to provide a more flexible structure for accommodating various workpieces in various orientations.
Regarding claim 2,   Hansch in view of Gopfert discloses each and every limitation set forth in claim 1. Furthermore, Gopfert teaches an inner ring is attached to an inner wall of the bellows.  (Elements 34, Fig 11)
Regarding claim 3, Hansch in view of Gopfert discloses each and every limitation set forth in claim 1. Furthermore, Hansch discloses the restriction member includes a sleeve portion configured to be inserted into the vacuum passage and a flange portion extending outward from one end portion of the sleeve portion. (Fig 3) 

    PNG
    media_image1.png
    513
    995
    media_image1.png
    Greyscale

However Hansch in view of Gopfert does not disclose a tip end of the flange portion engages with an inner wall of the bellows. 
Further, Gopfert teaches an embodiment wherein an inner restriction portion 42 having a flange portion inside the inner portion of the bellows 24 . (Fig 12)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the flange portion disclosed by Hansch in view of Gopfert to have further incorporated a tip end of the flange portion engages with an inner wall of the bellows as taught by Gopfert in order to securely cause movement of the bellow during operation.  (Fig 12)
Regarding claim 4, Hansch in view of Gopfert discloses each and every limitation set forth in claim 3.  Furthermore, Hansch discloses another end portion of the sleeve portion is formed as a tapered surface becoming thinner toward an end; and an end portion of the vacuum passage is formed as a tapered surface expanding in diameter. (Fig 1)

    PNG
    media_image2.png
    597
    764
    media_image2.png
    Greyscale


Regarding claim 5, Hansch in view of Gopfert discloses each and every limitation set forth in claim 4.   Furthermore, Hansch discloses when the bellows are not contracted , the tapered surface of the sleeve portion faces the tapered surface of the vacuum passage through a gap.   (Fig 1)
Regarding claim 11, Hansch in view of Gopfert discloses each and every limitation set forth in claim 4. Furthermore, Hansch discloses the restriction member comprises a sleeve that cooperate with a wall of the vacuum passage to substantially align the restriction member with an axis of the vacuum passage only when the sleeve comes into the vacuum passage.  (Fig 3)

    PNG
    media_image3.png
    569
    1151
    media_image3.png
    Greyscale

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 09/28/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102 (a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hansch in view of Gopfert.
Allowable Subject Matter
Claim  8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: During the prosecution of the claimed invention the limitations “the sleeve portion is provided with a vertical hole penetrating in an axial direction; an outer circumferential surface of the sleeve portion is provided with a slit shape groove extending in the axial direction; and the flange portion is provided with a through hole penetrating in a thickness direction and being connected to the groove” fails to render the claimed invention obvious or anticipated. For instance, US4561687 teaches a resistant member 80 inside a bellow structure having a flange on the bottom portion 60 thereof  with plurality of openings 66 however ‘1687 . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arman Milanian/
Examiner
Art Unit 3723




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723